Title: To Thomas Jefferson from Jacques Ragondez, [1788?]
From: Ragondez, Jacques
To: Jefferson, Thomas



Monseigneur
[1788?]

Jacques Ragondez, agée de 33. ans, Menusier de profession,  [fils de feu] Paul Ragondez laboureur, hors la barrierre des goblins a paris
A l’honneur de Vous Presenté Sa tres humble Requête, pour obtenir de Votre bonte les demande suivante:
Etant fils de laboureur, jay travailler a la Culture des terre Jusqua l’age de 18 ans et demi, Connoissant Cette partie de travaux parfaitement, Cest pourquoy, J’ose prendre la liberté de m’adressé avous, D’apres avoir Sçüe qu’il y adans le Continent du nouveaux monde, Cest a dire, dans la province de pensilvanie, De Vaste Contré InCulte qui ne demande que des hommes actif Et Industrieux pour les Cultivé, Connoissant en outre la menuserie dans toute Ses party, et pour preuve de ce que Je [Vous] avance, J’oCupe m’intenant une des premierere place dans Cette état, Cest à dire, je Suis corecte, et Conducteur de travaux Chez un Maitre menusier duroy, et de l’hotel des monoye de paris. Ses deux party de talens m’engage a la résolution de passé dans la ditte Contré.
En Ce Cas, le dit Requerant, ose prendre la liberté de vous demandé les renseignement les plus Convenable, Et les moins dispendieux, pour passé dans les dit friche. Les prerogative accordé a Ceux qui passe dans les dittes […] les droits attribuéé a la république, et [ … ] s’adressé lorsqu’étant débarqué dans ledit Continent, Car il est a Considéré que le tems est tres precieux lorsque l’ont est dans un cas semblable, Sur tout, lors que lon ne Connoit pas la langue domminante du paÿs.
Monseigneur, Votre bonté qui n’a Cessé de Ce manifesté voudra bien aCcordé au Supliant, l’honneur de ce presenté devant vous Pour vous Exposé avec plus de Célérité les talens quil possede en different genre, dont le detail deviendroit troplong, Espêrant que votre bonté voudra bien aCcordé a Ses demande afin qu apres avoir été octroiez, Je puis devenir […] Citoien, et dunombre des Soutients de la République naiss[ante].
Le Supliant adresse Sans Cesse Ses Veux au Ciel pour la Conservation de Vos precieux Jours, et lhonneur dêtre tres parfaitement Monseigneur Votre tres humble et tres obeissant Serviteur

Ragondez

